Name: Commission Regulation (EEC) No 2043/86 of 30 June 1986 amending Council Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 173/70 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2043/86 of 30 June 1986 amending Council Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, Whereas the export refund for certain cereal-based compound feedingstuffs destined for North Yemen has been significantly amended in Commission Regulation (EEC) No 2045/86 (3); Whereas as a result of this temporary measure it is neces ­ sary to reduce the period of validity of export licences for such exports to avoid disruption of the export market in question and to discourage long-term speculative trading ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2042/75 (4) is amended as follows : Table A of Annex II is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President i (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139 , 24. 5 . 1986, p. 29 . (3) See page 78 of this Official Journal . (4) OJ No L 281 , 1 . 11 . 1975, p. 57 . 1 . 7 . 86 Official Journal of the European Communities No L 173/71 ANNEX ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CCT heading No Description Period of validity 10.01 B I Common wheat, and meslin 1 10.02 Rye 10.03 Barley 10.04 10.05 B 10.07 10.01 B II Oats Maize, other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Other products listed in Article 1 of Regulation Until the end of the fourth » month following that of the issue of the licence (EEC) No 2727/75 (') Ll 11.02 A I a) Durum wheat, groats and meal Until the end of the sixth month following that of issue of the licence (') In respect of products classified within Common Customs Tariff subheading 23.07 B I destined for export to North Yemen , the period of validity shall be 30 days from the date of the issue of the licence .'